Title: To George Washington from Brigadier General Peter Muhlenberg, 9 July 1778
From: Muhlenberg, Peter
To: Washington, George


          
            Sir.
            [New Jersey] July 9th 1778.
          
          Colo. Josiah Parker of the 5th Virginia Regt returnd to Camp, since the temporary
            Arangement of the 1st 5th & 9th Regiments made by Your Excellencys Order, so that there is at present no Command for him, except he
            should supersede Colo. Richd Parker, who now Commands the Regt who has made the whole
            Winters Campaign, & takes great pains to put the Regt in good Order—Colo. J.
            Parker wishes to know Your Excellencys pleasure with regard to himself that he may act
            accordingly. Your Excellencys Most Obedt humble Servt
          
            P: Muhlenberg.
          
         